Exhibit 10.60

 

THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Third Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of June 10, 2009, between CONCAP VILLAGE GREEN
ASSOCIATES, LTD. (“Seller”) and PMF ENTERPRISES CF INC. (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of March 20, 2009 (as amended by (i) that certain First
Amendment to Purchase and Sale Contract, dated April 29, 2009, and (ii) that
certain Second Amendment to Purchase and Sale Contract, dated May 27, 2009,
collectively, the “Agreement”) with respect to the sale of certain property
known as Village Green Apartments and located in Seminole County, Florida, as
described in the Agreement; and

            WHEREAS, Seller and Purchaser desire to amend the Agreement on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Loan Assumption Approval Period.  The Loan Assumption Approval Period,
set forth in Section 4.5.9 of the Agreement, is hereby extended to June 24,
2009.

3.      Closing Date.  The first sentence of Section 5.1 of the Agreement shall
be deleted and replaced as follows:  “The Closing shall occur on July 15, 2009
(as the same may be extended as hereinafter provided, the "Closing Date").”

4.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CONCAP VILLAGE GREEN ASSOCIATES, LTD., a Texas limited partnership

 

By:  CCP/III VILLAGE GREEN GP, INC., a South Carolina corporation, its general
partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

Purchaser:

PMF ENTERPRISES CF, INC.,
a Florida corporation

By:  /s/Jerry Weston

Name:  Jerry Weston
Title:  President

 

 